      Case
MIE (Rev.        3:19-cv-13040-RHC-MJH
          9/09) Order Regarding Reassignment of Companion CaseECF
                                                               - Civil   No. 4, PageID.29 Filed 10/18/19 Page 1 of 1



                                                    UNITED STATES DISTRICT COURT
                                                    EASTERN DISTRICT OF MICHIGAN

Ty Kempton,


                      Plaintiff(s),                                           Case No. 19-13040

v.                                                                            Honorable Nancy G. Edmunds

Life for Relief and Development Incorporated,                                 Magistrate Judge Michael J. Hluchaniuk


                      Defendant(s).
                                                                         /

                                ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.            18-13404     . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Robert H. Cleland
and Magistrate Judge Stephanie Dawkins Davis              .


                                                                              s/Nancy G. Edmunds
                                                                              Nancy G. Edmunds
                                                                              United States District Judge

                                                                              s/Robert H. Cleland
                                                                              Robert H. Cleland
                                                                              United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: October 18, 2019                                                       s/N. Ahmed
                                                                             Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Robert H. Cleland
